UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7711


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TIMOTHY WAYNE EDDINGTON,

                Defendant - Appellant.



                            No. 13-7762


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TIMOTHY WAYNE EDDINGTON,

                Defendant - Appellant.



Appeals from the United States District Court for the District
of South Carolina, at Rock Hill. Cameron McGowan Currie, Senior
District Judge. (0:07-cr-01149-CMC-1)


Submitted:   December 17, 2013            Decided:   December 20, 2013


Before KING, GREGORY, and WYNN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Timothy Wayne Eddington, Appellant Pro Se.       Robert Claude
Jendron, Jr., Assistant United States Attorney, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Timothy Wayne Eddington was convicted in a 2008 jury

trial of conspiracy to commit bank robbery and related charges.

This court affirmed the convictions on appeal.               United States v.

Eddington, 416 F. App’x 258 (4th Cir. 2011) (Nos. 08-4798/4799).

His 28 U.S.C.A. § 2255 (West Supp. 2013) motion to vacate has

also been rejected. See United States v. Eddington, 520 F. App’x

214   (4th   Cir.   2013)    (No.      12-7989).    In   these   consolidated

appeals, Eddington challenges district court orders denying his

motion for discovery and motion to remove the district court’s

separation order. ∗       We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.       United States v. Eddington, No. 0:07-cr-

01149-CMC-1 (D.S.C. Oct. 1, 2013; Oct. 4, 2013).                    We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in   the    materials   before   this    court   and

argument would not aid the decisional process.



                                                                       AFFIRMED




      ∗
        The district court’s criminal judgment ordered that
Eddington be housed in a different institution from his son and
other codefendants.



                                         3